IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: CONDEMNATION BY THE               : No. 55 EAL 2016
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
OF RIGHT-OF-WAY FOR STATE ROUTE          : Petition for Allowance of Appeal from
0095, SECTION BSR, IN THE CITY OF        : the Order of the Commonwealth Court
PHILADELPHIA                             :
                                         :
                                         :
PETITION OF: ROW-ROW, LLC                :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.